In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
 
No. 15‐2324 
IN RE: ARTURO COLLAZO, 
                                                                 Debtor. 
                     ____________________ 

DANA SIRAGUSA, et al., 

                                                Plaintiffs‐Appellants, 
                                  v. 

ARTURO COLLAZO, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
             No. 14 C 5008 — Jorge L. Alonso, Judge. 
                     ____________________ 

     ARGUED JANUARY 21, 2016 — DECIDED APRIL 5, 2016 
                ____________________ 

    Before POSNER, EASTERBROOK, and KANNE, Circuit Judges. 
     POSNER, Circuit Judge. Arturo Collazo was (maybe still is) 
a  real  estate developer engaged  in  buying  apartment build‐
2                                                       No. 15‐2324        


ings,  mainly  although  not  exclusively  in  Chicago,  and  con‐
verting  the  apartments  to  condominiums  that  he  and  his 
partner, Jon Goldman, would then sell. In 2012 Collazo peti‐
tioned  for  bankruptcy,  seeking  to  discharge  his  debts  to, 
among  others,  Dr.  Robert  J.  Siragusa  (a  physician),  Siragu‐
sa’s  employee  benefit  trust,  and  Siragusa’s  three  adult  chil‐
dren.  All  five  Siragusas  joined  in  filing  an  adversary  action 
in  the  bankruptcy  proceeding,  contending  that  Collazo  was 
not  entitled  to  a  discharge  of  his  debts  to  them.  The  bank‐
ruptcy  judge,  however,  seconded  by  the  district  judge  (to 
whom  the  Siragusas  appealed  the  adverse  rulings  of  the 
bankruptcy judge on their claims), allowed all but one of the 
Siragusas‘ claims to  be discharged. All the  Siragusas except 
daughter  Julie  appeal  to  us.  The  one  claim  the  bankruptcy 
and  district  judges  held  not  to  be  discharged  is  Collazo’s 
debt to two of  Dr. Siragusa’s children, Dana and Robert  Jo‐
seph, concerning a development project in Arizona. Collazo 
has not appealed that ruling. 
    Collazo’s  modus  operandi  was  to  make  the  nominal 
owner  of  each  building  that  he  bought  a  separate  LLC 
owned  by  Goldman  and  himself.  To  finance  the  conversion 
of  the  apartments  in  the  buildings  to  condos  the  partners 
would  borrow  money  from  financial  institutions  and  pro‐
vide security for the loans by mortgaging the properties. But 
because  the  lenders  were  slow  to  release  funds  to  the  part‐
ners  for  their  Chicago  construction  projects,  the  partners 
needed  short‐term  financing  as  well.  Daughter  Julie  hap‐
pened  to  work  for  Collazo  and  in  2002  she  introduced  her 
father to him. Joined by his trust and later by all three chil‐
dren,  Dr.  Siragusa  began  making  loans  to  Collazo  to  help 
him finance  his  real estate projects. Collazo promised to re‐
pay  each  loan  as  soon  as  he  repaid  any  long‐term  lenders, 
No. 15‐2324                                                           3 


and in addition to pay interest to the Siragusas at an annual 
rate  of  17  to  20  percent.  In  2002  and  2003  Dr.  Siragusa,  the 
trust,  and  another  daughter,  Dana,  lent  Collazo  a  total  of 
$830,000  for  Chicago  conversion  projects.  (Siragusa’s  other 
two children were not parties to these loans.) 
    Beginning  in  2003  and  continuing  until  2005,  Collazo 
transferred the unsold condo units in the Chicago buildings 
to other LLCs formed by him and Goldman, and pledged the 
units  as  security  for  additional  loans  that  the  partners  ob‐
tained to help finance their conversion projects. According to 
the  Siragusas,  the  new  lenders  didn’t  realize  that  Collazo 
was indebted to Dr. Siragusa, daughter  Dana,  and  the trust 
for  their  having  financed  the  acquisition  of  the  properties; 
the  transfer  of  the  units  had  made  the  units  appear  unen‐
cumbered by any preexisting debts. 
    Collazo  testified  in  the  bankruptcy  proceeding  that  he 
had  not  intended  to  transfer  unsold  condo  units  when  he 
had borrowed money from the Siragusas years earlier. But if 
so  his  intentions  changed,  for  by  mid‐2005  he  had  not  only 
transferred all the unsold condo units in the Chicago build‐
ings in which the Siragusas had invested; he had also mort‐
gaged  all  of  them  in  order  to  obtain  additional  funds.  He 
had repaid only some of the money he’d borrowed from the 
Siragusas,  and  such  repayments  as  he  had  made  had  been 
tardy.  Though  unaware  of  the  transfers  and  subsequent 
mortgaging of the unsold condo units, Dr. Siragusa was suf‐
ficiently  alarmed  by  Collazo’s  delays  in  repayment  to  seek 
an  update  from  him.  Collazo  responded  by  assuring  him 
that the delays were attributable to construction delays that 
were beyond his ability to prevent. For quite a long time Si‐
ragusa was satisfied with this response. 
4                                                        No. 15‐2324        


    In November 2005 Collazo, though he’d still not fully re‐
paid the Siragusas’ loans, asked them to invest in a large de‐
velopment  project  in  Arizona.  He  assured  them  that  their 
Chicago  loans  would  be  repaid  as  soon  as  the  final  condo 
units were sold, which he told them he expected within 30 to 
60 days. He didn’t tell them he’d transferred the unsold Chi‐
cago units to LLCs controlled by him that had in turn taken 
out loans secured by the transferred units, and that the lend‐
ers  might  have  rights  to  the  properties  (which  were  now 
their collateral) that were superior to the Siragusas’ rights, in 
which event repayment of the Siragusas’ loans might be im‐
possible. Yet on the basis of Collazo’s misleading representa‐
tions,  Dr.  Siragusa’s  trust  and  all  three  children  invested  a 
total of $1 million in the Arizona project. The borrowing en‐
tity, CG Development, agreed to repay them with interest at 
an annual rate of 20 percent; yet CG never bought the prop‐
erty. Another entity controlled by Collazo did, and it had no 
legal  obligation  to  the  Siragusas—who  unsurprisingly  were 
never repaid. 
     The Bankruptcy Code “does not discharge an individual 
debtor from any debt … for money … to the extent [it was] 
obtained by … false pretenses, a false  representation,  or  ac‐
tual  fraud.”  11  U.S.C.  § 523(a)(2)(A).  But  the  Illinois  statute 
of  limitations  for  “all  civil  actions  not  otherwise  provided 
for,”  735  ILCS  5/13‐205,  including  fraud  claims,  McCarter  v. 
State  Farm  Mutual  Auto.  Ins.  Co.,  473  N.E.2d  1015,  1018  (Ill. 
App. 1985), is only five years, and the bankruptcy judge, se‐
conded  by  the  district  judge,  ruled  that  the  period  had  ex‐
pired with respect to Dr. Siragusa’s and his trust’s claims be‐
fore the filing of the adversary action. The statute of limita‐
tions  applicable  to  fraud  claims  begins  to  run  when  the 
claimant  discovers  or  should  have  discovered  that  he  has 
No. 15‐2324                                                           5 


been injured by a wrongful act. Knox College v. Celotex Corp., 
430  N.E.2d 976,  979–80  (Ill. 1981). The  judges ruled that Dr. 
Siragusa  should  have  discovered  the  fraud  in  July  2007, 
which  meant  that  the  statute  of  limitations  had  expired  in 
July 2012—four months before Collazo declared bankruptcy 
and sought discharge of his debts to the Siragusas and seven 
months before they filed their adversary action against him. 
     In  July  2007  Siragusa  had  been  told  by  his  daughter  Ju‐
lie—remember that she worked for Collazo—that a Chicago 
condo  unit  in  one  of  the  buildings  in  which  the  Siragusas 
had  invested  had  just  been  sold.  It  was  the  last  unit  to  be 
sold in that building, and Collazo had made no payment on 
the  loan.  This  should  have  been  a  red  flag  to  Julie’s  father, 
since he’d been told by Collazo almost two years earlier that 
all  the  Chicago  units  that  the  Siragusas  had  invested  in 
would probably be sold within 30 to 60  days—that was the 
representation  that  had  induced  them  to  make  a  series  of 
large  loans  to  Collazo’s  conversion  project  in  Arizona.  The 
conversation  with  his  daughter  should  have  alerted  Dr.  Si‐
ragusa  to  a  substantial  probability  that  his  loans  to  Collazo 
for  both  the  Chicago  and  Arizona  projects  would  never  be 
repaid in full and perhaps had never been intended to be re‐
paid,  though  he’d  been  assured  of  prompt  repayment  and 
the  promissory  notes  that  Collazo  had  given  him  had  re‐
quired  payment  upon  the  consummation  of  each  sale  of  a 
condo unit. 
     Siragusa recognized the potential significance of the sale 
that his daughter had told him about, telling her “that’s one 
of  the  buildings  I’m  invested  in.  You  have  to  tell  me  when 
these  sell.”  Had  he  followed  up  on  the  conversation  by 
commissioning  title  searches  on  the  Chicago  properties  on 
6                                                         No. 15‐2324        


which  he  and  his  trust  and  his  daughter  Dana  had  made 
loans, he would have realized that Collazo had disabled the 
companies of his that owed the debts from paying them; he 
had done this by transferring the properties to LLCs that had 
no contractual obligations to the Siragusas. 
   Yet after the conversation with his daughter Siragusa did 
ask  Collazo  for  an  accounting,  and  received  it  in  October 
2007. But Collazo told him a sad tale of construction delays 
(without  any  specifics)  that  were  delaying  the  sale  of  the 
condo  units,  and  gave  empty  assurances  of  prompt  repay‐
ment that were not backed up by any documents. 
    In  2009  Collazo  proposed  a settlement of his obligations 
to the Siragusas, and it was then that they started investigat‐
ing  and  discovered  that  the  entities  to  which  they’d  lent 
money  were  assetless.  Yet  they  took  no  legal  action  at  that 
time,  and  discussion  of  Collazo’s  settlement  proposal  had 
made  no  progress  when  he  declared  bankruptcy  more  than 
three years later. 
    A  reasonable  investor  in  Dr.  Siragusa’s  position  would 
have investigated much earlier, and sued much earlier; and 
the applicable Illinois statute of limitations begins to run not 
when the injured person discovers that he is the likely victim 
of a wrongful act but when a reasonable person in his shoes 
would  have  discovered  it.  See  Knox  College  v.  Celotex  Corp., 
supra,  430  N.E.2d  at  979–81;  Wells  v.  Travis,  672  N.E.2d  789, 
793  (Ill.  App.  1996);  Joyce  v.  Morgan  Stanley  &  Co.,  538  F.3d 
797, 803 (7th Cir. 2008) (Illinois law). 
   The  foregoing  analysis  applies as well to the trust’s Ari‐
zona  loans,  which  Siragusa  had  been  induced  to  make  by 
Collazo’s assurance that the Chicago loans would be repaid 
No. 15‐2324                                                         7 


in  30  to  60  days.  Upon  discovering  that  they  would  not  be 
repaid,  a  reasonable  person  in  Siragusa’s  position  would 
have begun to worry that his Arizona loans might not be re‐
paid  either,  and  to  investigate,  and  the  investigation  would 
have revealed that an entity other than the borrowing entity 
had purchased the Arizona property. He did not investigate. 
     We  agree  with  the  bankruptcy  and  district  judges  that 
the claims of Dr. Siragusa and his trust (but not the claims of 
the two Siragusa children, Dana and Robert Joseph, who are 
also appellants) were time barred. It’s true that the Siragusas 
might have argued—though did not—that the debts to them 
had  arisen  from  the  loan  contracts  (i.e.,  the  promissory 
notes)  rather  than  from  Collazo’s  fraud.  They  would  have 
been  appealing  to  the  principle  that  there  are  “two  distinct 
issues in a nondischargeability proceeding. The first, the es‐
tablishment of the debt itself, is governed by the state statute 
of  limitations—if  suit is  not  brought  within  the  time  period 
allotted  under  state  law,  the  debt  cannot  be  established. 
[But]  the  question  of  the  dischargeability  of  the  debt  under 
the  Bankruptcy  Code  is  a  distinct  issue  governed  solely  by 
the limitations periods established by bankruptcy law.” In re 
McKendry, 40 F.3d 331, 337 (10th Cir. 1994); see also Banks v. 
Gill Distribution Centers, Inc., 263 F.3d 862, 868 (9th Cir. 2001); 
In re Gergely, 110 F.3d 1448, 1453–54 (9th Cir. 1997). The rele‐
vant  limitations  period  therefore  depends  on  whether  the 
Siragusas are charging fraud or breach of contract. 
   One  might  think  the  debts  to  the  Siragusas  arising  from 
Collazo’s  shenanigans  had  actually  arisen  from  the  promis‐
sory notes, making the limitations period the ten‐year period 
applicable  to  claims  based  on  written  contracts,  735  ILCS 
5/13‐206,  which is  twice the length of the  limitations  period 
8                                                      No. 15‐2324        


for fraud claims. But the Siragusas have not argued that the 
debt  to  them  arises  from  the  contracts,  and  can’t,  because 
Collazo, the only defendant in the adversary action, was not 
a party to the promissory notes. Only his LLCs were, and in 
Illinois “the debts, obligations, and liabilities of a limited lia‐
bility  company  …  are  solely  the  debts,  obligations,  and  lia‐
bilities  of  the  company”;  a  member  of  the  LLC  “is  not  per‐
sonally liable for a debt, obligation, or liability of the compa‐
ny solely by reason of being or acting as a member or man‐
ager.”  805  ILCS  180/10‐10(a).  The  word  “solely”  suggests  a 
possible escape hatch for the Siragusas, but they have failed 
to present any veil‐piercing theory that would make Collazo 
liable under the promissory notes, leaving them to argue on‐
ly  that  he  fraudulently  induced  them  to  give  him  money, 
thus tying them to the five‐year statute of limitations appli‐
cable to fraud claims. They could have sued the LLCs, which 
were  the  signatories  of  the  promissory  notes,  for  breach  of 
contract,  but  probably  the  LLCs  were  judgment  proof,  be‐
cause Collazo had transferred their assets. 
    Unlike the claims of Dr. Siragusa and his trust, the fraud 
claims  of  his  daughter  Dana  and  his  son  Robert  Joseph  are 
not time barred. For there is no evidence that they knew or 
were  on  notice  of  any  transfers  of  the  Chicago  condo  units 
before January  2009, when Collazo  proposed settlement  ne‐
gotiations. But the bankruptcy judge ruled that Collazo had 
not, at the time he received the loans from the Siragusas, de‐
cided  to  transfer  the  unsold  Chicago  units.  His  intention  to 
do so may have been formed later, though neither judge ad‐
dressed  that  question.  Yet  the  district  judge  noted  that  Col‐
lazo  had  paid  back  some  of  the  Chicago  loans  even  after 
transferring  all  the  condo  units  from  the  LLCs  that  owned 
the  buildings  containing  the  units  to  other  LLCs  controlled 
No. 15‐2324                                                         9 


by  him.  But  even  if  he  hadn’t  intended  to  defraud  the  Sira‐
gusas  when  he  obtained  the  Chicago  loans,  that  didn’t  get 
him off the hook. For he’d committed fraud when he’d told 
the Siragusas that he expected the loans they’d made to him 
would  be  repaid  in  30  to  60  days.  He’d  made  this  promise 
knowing they wouldn’t be repaid within that interval (if ev‐
er)—made  it  in  order  to  induce  the  Siragusas  to  lend  him 
more money. That was fraud because the inducement for the 
loan was the lie about when the Chicago loans would be re‐
paid. And so the bankruptcy judge refused to discharge Col‐
lazo’s debts to Dana and Robert Joseph that were related to 
the Arizona project. 
    Dana  has  appealed  the  decision  to  discharge  the  debt 
owed  her  on  the  Chicago  loans,  contending  that  Collazo’s 
false  statements  about  his  business  induced  her  to  lend 
money,  and  noting  testimony  by  Goldman  that  it  was  the 
partners’ practice to move condo units into new LLCs in or‐
der to render them judgment‐proof. But Goldman also testi‐
fied that they did this only when the condo units hadn’t sold 
by  the  time  the  construction  project  was  completed.  The 
bankruptcy  judge  was  entitled  to  find  that  no  fraudulent 
representation  had  been  made  earlier,  when  the  debt  was 
incurred. 
   The  bankruptcy  judge  also  rejected  Dana’s  claim  that 
Collazo  had  committed  fraud  when  he  transferred  the  Chi‐
cago  condo  units  to  new  LLCs.  (Dana  was  the  only  one  of 
the Siragusa offspring who had invested in those units.) The 
judges  assumed  that  to  constitute  fraud  under  11  U.S.C. 
§ 523(a)(2)(A) a debtor’s false representation must induce the 
creditor to part with money or property. Dana contends that 
Collazo committed fraud when he transferred condo units to 
10                                                         No. 15‐2324        


new LLCs, since the fraud exception to a discharge in bank‐
ruptcy encompasses a debtor’s transferring valuable proper‐
ty  in  order  to  keep  it out  of  the  hands  of  the  creditors  enti‐
tled to it. McClellan v. Cantrell, 217 F.3d 890, 894–95 (7th Cir. 
2000).  That  may  have  happened  in  this  case;  Collazo  may 
have “rendered the debt uncollectible by making an actually 
fraudulent conveyance of the property that secured it,” and 
if  so  “his  actual  fraud  [gave]  rise  to  a  new  debt,  nondis‐
chargeable because  created by fraud.” Id. at 895;  see  also In 
re Lawson, 791 F.3d 214, 218–22 (1st Cir. 2015). The question 
whether,  as  we  held  in  the  McClellan  case,  there  can  be  a 
fraud  without  a  fraudulent  statement  (for  the  fraud  we’re 
discussing is a silent transfer of property rather than a lie) is 
now  before  the  Supreme  Court  in  Husky  International  Elec‐
tronics,  Inc.  v.  Ritz,  No.  15‐145,  argued  on  March  1  of  this 
year. Should the Court agree with our analysis in the McClel‐
lan  case,  Dana  will  be  entitled  on  remand  to  resuscitate  her 
fraud claim. 
     One issue remains to be discussed. The bankruptcy court, 
again seconded by the district court, refused to enter a mon‐
ey  judgment  against  Collazo  even  though  both  courts  had 
concluded that his debts to Dana and Robert Joseph with re‐
spect  to  the  Arizona  project  were  nondischargeable,  hence 
still enforceable, because they’d been obtained by fraud. If a 
claim is not discharged in bankruptcy but there are no assets 
in  the  estate  to  distribute  to  the  creditor  and  therefore  the 
debt  is  still  owing,  the  claimant  is  free  to  seek  damages 
against the debtor under the applicable state law defining a 
creditor’s rights. Presumably the aim would be to obtain the 
damages  from  the  future  earnings  of  the  bankrupt  debtor, 
earnings not included in the estate in bankruptcy. The bank‐
ruptcy judge was uncertain, however, whether he had consti‐
No. 15‐2324                                                             11 


tutional and statutory authority  to enter a money judgment 
in a case governed by state law. Stern v. Marshall, 131 S. Ct. 
2594  (2011),  had  held  that  a  bankruptcy  judge  had  no  au‐
thority  to  enter  final  judgment  on  the  debtor’s  state  law 
counterclaim against a creditor. Uncertain about the applica‐
tion  of  Stern  to  the  present  case  (which  of  course  does  not 
involve  a  counterclaim),  the  bankruptcy  judge  thought  the 
counsel of prudence was to decline to proceed to judgment. 
He  could  have  declined  to  award  damages  and  instead  re‐
mitted the creditors (Dana and Robert Joseph) to their state‐
court  remedies,  see  In  re  Sasson,  424  F.3d  864,  874  (9th  Cir. 
2005),  since  “nothing  in  [28  U.S.C.  § 1334(c)(1)]  prevents  a 
district  court  in  the  interest  of  justice,  or  in  the  interest  of 
comity  with  State  courts  or  respect  for  State  law,  from  ab‐
staining from hearing a particular proceeding arising under 
title 11 or arising in or related to a case under title 11.” 
    But the judge had, and on remand should consider, two 
other alternatives, because the entry of a monetary judgment 
after a finding of nondischargeability is “related to [a] case[] 
under  title  11.”  28  U.S.C.  § 1334(b).  One  is  to  determine 
whether  the  parties  would  consent  to  his  adjudicating  the 
claim. See Wellness Int’l Network, Ltd. v. Sharif, 135 S. Ct. 1932, 
1939 (2015). The other is to submit his proposed findings of 
fact and conclusions of law to the district judge to accept or 
reject.  See  Executive  Benefits  Insurance  Agency  v.  Arkison,  134 
S.  Ct.  2165,  2170–72  (2014).  As  an  Article  III  judge,  the  dis‐
trict judge is empowered to decide a case governed by state 
law, in this case the state law that authorizes a suit to collect 
a  debt  induced  by  fraud.  He  doesn’t  need  the  parties’  con‐
sent. 
12                                                        No. 15‐2324      


    Dana’s claim that the transfer of unsold Chicago units to 
new  LLCs  was  fraudulent,  and  Dana’s  and  Robert  Joseph’s 
claim for a money judgment, are therefore remanded to the 
bankruptcy court, with the consequence that the judgment of 
the district court is  
   AFFIRMED    IN    PART,    AND    REVERSED    AND    REMANDED    IN 
PART.